DETAILED ACTION
      
Applicant’s election without traverse of invention I, drawn on claims 1-18, in the reply filed on 9/22/2022, is acknowledged.
Claims 19-21, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   2)       Claims 4-9, 13, 18, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 4 recites the broad recitation “cationic net charge”, and the claim also recites “< 3 meq/g”. which is the narrower statement of the range/limitation. 
Claim 5 recites the broad recitation “MW in range 300,000-3,000,000 Da”, the claim also recites “300,000-2,000,000”, and “300,000-1,000,000”, which are the narrower statements of the range/limitation. 
Claim 6 recites the broad recitation “cationic starch”, and the claim also recites “cationic non-degraded starch”. which is the narrower statement of the range/limitation. 
Claim 7 recites the broad recitation “net charge -2 to +0.7 meq/g”, the claim also recites “-1.5 to +0.35”, and “-1.5 to -0.05”, which are the narrower statements of the range/limitation. 
Claim 8 recites the broad recitation “net charge +0.05 to +2.0 meq/g”, the claim also recites “+0.1 to +1.5”, and “+0.1 to +1.0”, which are the narrower statements of the range/limitation. 
Claim 9 recites the broad recitation “viscosity of 2.0 – 1000 mPas at pH 2.7”, the claim also recites “2.5 - 300”, which is the narrower statement of the range/limitation. 
Claim 9 recites the broad recitation “viscosity of 2.5 – 2000 mPas at pH 7”, the claim also recites “3.5 - 1000”, which is the narrower statement of the range/limitation. 
Claim 13 recites the broad recitation “pH 3.0”, the claim also recites “3.0 – 7.0”, which is the narrower statement of the range/limitation. 
Claim 18 recites the broad recitation “bulk value of at least 0.7 cm3/g”, the claim also recites “> 1.5”, “> 2.0”, and “2 - 4”, which are the narrower statements of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.                                                                                                                                     
Allowable Subject Matter
3)
           Claims 1-3, 10-12, 14-17, are allowed.
The cited prior art does not disclose a method for manufacturing a multi-layered fibrous web, the method including adding a first and a second strength component to a fiber stock, the first strength component including a cationic strength agent and the second component includes a synthetic amphoteric polymer composition having a net charge claimed (claim 1).
Conclusion
4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748